DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamato [JP 2015016513].

Regarding claim 1: Yamato shows a robot manipulator, comprising:
an arm body ; a wrist effector connected to the arm body;
a multi-degree-of-freedom (1, see fig 4) connecting device, rotatably connected to the wrist effector; and a grabber (4), connected to the multi-DOFconnecting device, wherein the multi-DOF connecting device is configured to receive a power output by the wrist effector (5) and drive the grabber to rotate.
Regarding claim 2: Yamato shows wherein the multi-DOF connecting device comprises a connecting member, a first transmission device (21, B1, 52), a second transmission device, (22, B2, 53) and a bevel gear driving device, wherein the bevel gear driving device comprises a 
one end of the connecting member is connected to the wrist effector and the other end of the connecting member is rotatably connected to the bracket ( see fig 3) , the first driving bevel gear (52), the second driving bevel gear (53), and the first planetary gear (51) are all rotatable connected to the bracket, the first driving bevel gear (52) and the second driving bevel gear (53) are oppositely disposed, the first planetary gear (51) is disposed between the first driving bevel gear (52) and the second driving bevel gear (53), and the first planetary gear (51) is in mesh with the first driving bevel gear (52) and the second driving bevel gear (53) respectively; and the first transmission device is connected to a first output shaft ( see fig 3 , where the pulley 21A is mounted) of the wrist effector and the first driving bevel gear respectively, the first output shaft of the wrist effector is configured to drive the first driving bevel gear to rotate, the second transmission device is connected to a second output shaft ( see fig 3, where pulley 22A) is mounted ) of the wrist effector and the second driving bevel gear respectively, the second output shaft of the wrist effector is configured to drive the second driving bevel gear (53) to rotate, and the grabber (4) is connected to the first planetary gear (51).

Regarding claim 3: Yamato shows wherein the first transmission device comprises a first belt (B1), a first pulley (21A), and a second pulley (52A, see fig 3); wherein the first pulley (21A) is connected to the first output shaft of the wrist effector, the second pulley (52A) is connected to the first driving bevel gear (see fig 4, 52), and the first belt (B1) is sleeved onto the first pulley and the second pulley ( see fig 3).


Regarding claim 12: Yamato shows at least one robot manipulator as defined in claim 1.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamato [JP 2015016513] in view of Rosheim [US Pat # 6,658962]

Regarding claim 5: Yamato does not show wherein the multi-DOF connecting device comprises a second planetary gear; wherein the second planetary gear is rotatably connected to the bracket, the second planetary gear is disposed between the first driving bevel gear and the second driving bevel gear, and the second planetary gear is in mesh with the first driving bevel gear and the second driving bevel gear respectively; and the grabber is connected to the second planetary gear. However Rosheim shows wherein the multi-DOF connecting device comprises a second planetary gear (69’’, see fig 7B); wherein the second planetary gear is rotatably connected to the bracket, the second planetary gear is disposed between the first driving bevel gear (68’) and the second driving bevel gear (68’’), and the second planetary gear (69’’)  is in mesh with the first driving bevel gear and the second driving bevel gear respectively; and the grabber(50’) is connected to the second planetary gear (69’’).
It would have been obvious to someone having ordinary skill in the art at time of the effective filling date to have modified Yamato reference and have added a second planetary gear to add more degrees of freedom and have a better control of the robot end effector

Regarding claim 6: Yamato shows the grabber comprises a grabber body and a U-shaped connecting frame (see fig 1); wherein one end of the grabber body is connected to the U-shaped connecting frame, and two stands of the U-shaped connecting frame are respectively connected to the first planetary gear (51, see fig 1 and 3) Yamato does not show the second planetary gear. However Rosheim shows a second planetary gear (69’’).
( see claim 5 motivation)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamato [JP 2015016513] in view of Perry [US Pub # 2015/0257903].
Regarding claims 7-11: Yamato does not explicitly show comprises a lift boom effector, an incline boom effector  a first connecting frame a second connecting frame. However Perry shows the arm body comprises a lift boom effector (12), an incline boom effector (16), a first connecting frame (30, 26), a rotate elbow effector (18), an elbow effector, a second connecting frame (42), and a rotate wrist effector (20); wherein a case of the incline boom effector is connected to an output end of the lift boom effector (16), one end of the first connecting frame (30) is connected to an output end of the incline boom effector (18), a case of the rotate elbow effector (18) is connected to the other end of the first connecting frame (30, 26), a case of the elbow effector is connected to an output end of the rotate elbow effector, one end of the second 
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have provided the robot art joint with connecting frames and connecting 

    PNG
    media_image1.png
    738
    652
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    629
    575
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    751
    517
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658